Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The amendments and arguments filed on 11/03/2021 are acknowledged and have been fully considered.  Claims 1, 3-6, 8-9, 14-15, 19, and 21-30 are now pending.  Claims 2, 7, 10-13, 16-18, and 20 are canceled; claims 1, 3-6, 8-9, 14, and 19 are amended; claim 19 is withdrawn; claims 21-30 are new.
Claims 1, 3-6, 8-9, 14-15, and 21-30 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 1 and 30 objected to because of the following informalities:  both claims 1 and 30 read “at least one gelling agent including sodium carbomer”. Examiner suggests to changing the claim language to “at least one gelling agent comprising sodium carbomer” so that it is clear that while the sodium carbomer is required, other gelling agents are  also potentially present due to the open transition. Further it is clearer where the limitation is part of the claimed invention.  

Claim Rejections - 35 USC § 112


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 27, there is no description in the specification that discusses support for a solution of at least one of water and an alcohol in an amount configured to prepare the gel when the concentrate is mixed therewith in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is a description of a solution using just water (see paragraph 0040 of instant specification as filed) but not of at least one water and at least one alcohol in an amount configured to prepare the gel.  This is a new matter rejection.
In regards to claim 29, there is a similar issue with the limitation of “when the concentrate is mixed with a predetermined amount of a solution of at least one of water and an alcohol”.   The instant specification is silent as to a predetermined amount of a solution of at least one of water and an alcohol.  This is a new matter rejection.  

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation of a solution, while claim 1 recites a powder concentrate. It is not clear how the recited concentrate (in the preamble of claim 1) which is a powder work with the recited solution of claim 27. Claim 28 also has the same issue as it is not clear how the solution and bottle are a part of the same product of a concentrate in the form of a powder.
Further in regards to claims 27 and 29, both claims recite the limitation of “a solution of at least of one water and an alcohol” however as written, it is not clear whether the claim requires the use at least water and at least one alcohol in combination or the use of either water or an alcohol. 
As such, one with ordinary skill in the art would not be able to understand the metes and bounds of these claims, thus they are indefinite. For search and examination purposes, claims 27-29 are understood as such:  

27. A medical product comprising the concentrate of claim 1 and solution of water and/or alcohol, wherein an amount of the solution is configured to prepare a gel when the concentrate is mixed with the solution.



29. The concentrate of claim 1, wherein the powder is pressed into a tablet configured to prepare the gel when the concentrate is mixed with a predetermined amount of a solution of water and/or alcohol.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9, 15, 22-23, 25-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20070241306 A1 (Wehner, 2007) in view of NPL1 (“What is carbomer, Sodium Carbomer”, 2019; screen shot of nmcarbomer.com/blog/what-is-carbomer-sodium-carbomer_b32; as submitted on PTO 892 of 08/18/2021)).

In regards to claims 1 and 30, Wehner teaches a composition comprising a humectant, preservative (see Wehner, paragraph 0075) and gelling agent (see Wehner, paragraph 0176). The composition is provided in a concentrate formulation (see Wehner, paragraph 0387). Wehner teaches that the composition is in the form of a powder, liquid, tablets, among others (see Wehner, paragraph 0199). Further, Wehner teaches that the composition is prepared in a solid form and is employed as a 
In regards to claims 3-4, Wehner teaches that the composition comprises of a thickener or gelling agent from about 0.1% to about 10% (see Wehner, paragraph 0174). These thickeners can be polyacrylamide polymers (see Wehner, paragraph 0175).
In regards to claims 5-6, the composition of Wehner comprises glycerol (see Wehner, paragraph 0173). Further, Wehner teaches an example of an example wherein the amount of glycerol is 3-30% of the composition (see Wehner, example 0164). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In another example, the composition comprises 6% of glycerol (see Wehner, example 69). “A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").” One with ordinary skill in the art would reasonably expect that a composition comprising 6% of glycerol by weight would have the same properties as a composition comprising about 5% of glycerol by weight. Further, it is noted that the instant specification does not set forth a specific definition of the term “about”, and thus the term is being broadly interpreted.
In regards to claims 8-9, Wehner teaches that the preservative is phenoxy ethanol (see Wehner, paragraph 0091). Further, Wehner teaches a composition with 1% wt. phenoxyethanol (see Wehner, example 35). “A prima facie case of obviousness exists where the claimed ranges or amounts do not 
In regards to claim 22, Wehner teaches that the composition is in double-partitioned containers (see Wehner, paragraph 0199). 
In regards to claims 23 and 25, Wehner teaches that the composition is in the form of a bath capsule, which one with ordinary skill would understand to be water-soluble and dissolvable in water (see Wehner, paragraph 0079). 
In regards to claim 26, Wehner teaches that the composition comprises zinc oxide or titanium dioxide, which work by reflecting and scattering UV light (see Wehner, paragraph 0184).

Wehner is silent on the use of sodium carbomer as a gelling agent.

NPL1 teaches that sodium carbomer is a known thickener and is used to create a simple gel matrix (see NPL1, paragraph 2). Further, NPL1 teaches that the use of sodium carbomer provides superior handling and less viscosity than other carbomer products (see NPL1, paragraph 2). NPL1 also teaches that carbomers are a polyacrylic acid polymers that are used in gel-like formulations (see NPL1, 
In regards to claims 1, 3-6, 8-9, 22-23, 25-26, and 30, it would be obvious to one with ordinary skill in the art to combine the teachings of Wehner and NPL1 to formulate a concentrate using sodium carbomer as a gelling agent as Wehner already teaches the use of a polyacrylamide polymer as a thickener and sodium carbomer is a type of polyacrylamide polymer with superior handling compared to other carbomers (see NPL1, paragraph 2). One with ordinary skill in the art would be motivated to combine the sodium carbomer of NPL1 with the concentrate of Wehner according to known methods (see Wehner, paragraphs 0174-0176) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 
Further, as the combination of Wehner and NPL1 would yield an identical concentrate as instantly claimed, the properties, such as the water activity level of claims 15, of the composition would be the same.  A chemical composition and its properties are inseparable. As the prior art renders obvious the instant composition.  A person of ordinary skill in the art would reasonably expect the same composition to have the same properties as instantly claimed.
 Claims 1 and 30 further claim a future intended use (for preparation of one…product), as do claims 3-4, 6, 9, 27, 29, and 30 (i.e. “to form the gel” and “to prepare the gel”) however the future intended use of a product is not patentable when the product itself is claimed and that same product is taught in the prior art.  However, as noted above, Wehner teaches that the compositions formed can generally be in the form of gel products, and can be selected from a group which includes hand sanitizer gels (i.e. a medical and/or first aid product (see Wehner, paragraph 00760.
Further in regards to claim 30, it is noted that for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the 

 Claims 14, 24, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20070241306 A1 (Wehner, 2007) in view of NPL1 (“What is carbomer, Sodium Carbomer”, 2019; screen shot of nmcarbomer.com/blog/what-is-carbomer-sodium-carbomer_b32; as submitted on PTO 892 of 08/18/2021) as applied to claims 1, 3-6, 8-9, 15, 22-23, 25-26, and 30 above, and further in view of US PGPUB 20150191679 A1 (Moore, 2015) as evidenced by NPL3 (Which UV resistant plastics won’t degrade in the sunlight, 2022; from https://protoplastics.com/uv-resistant-plastics/).

	The teachings of Wehner and NPL1 have been described supra.	
	
	Wehner and NPL1 are silent on the powder being pressed into a tablet, a package that is UV light blocking, and a solution of water and/or alcohol.

	In regards to claim 14, Moore teaches powder compositions used for cleaning and disinfecting (see Moore, abstract) pressed into tablets (see Moore, paragraph 0074).
	In regards to claim 24, Moore teaches that the composition is provided in a container for containing the tablets which is comprised of high density polyethylene or polycarbonate (see Moore, paragraph 0071). NPL3 teaches that high density polyethylene and polycarbonate are both UV resistant plastics (see NPL1, page 1, polycarbonate; HDPE).


	In regards to claims 14 and 27-29, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate a compressed tablet for the concentrate composition of Wehner and NLP1 as the tablets of Moore exhibit good dry powder flowability, have acceptable hardness, visual aesthetics, and dissolution characteristics (Moore, paragraph 0011).  Further, the use of tablets is preferred over powders as “tablets are more compact, and thus facilitate transport and storage. Tablets also eliminate the need for measuring, resulting in precise dosing and avoiding wasteful overdosing or underdosing. Tablets also make the compositions easier to handle and dispense” (see Moore, paragraph 0003). It would be obvious to one with ordinary skill in the art to combine the tableting of Moore with the concentrate of Wehner and NPL1 according to the known methods of forming a compressed powder tablet (see Moore, paragraph 0074) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 
Further in regards to claims 27  as the combination of Wehner, NPL1, and Moore would yield an identical composition as instantly claimed, the properties, such as the formation of a gel, of the composition would be the same.  A chemical composition and its properties are inseparable. As the prior art renders obvious the instant composition.  A person of ordinary skill in the art would reasonably expect the same composition to have the same properties as instantly claimed.

In regards to claim 24, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to use the packaging system of Moore with the composition as the container is suitable for shipping and storage, as well as have UV resistant properties (see NPL3, page 1). One with ordinary skill in the art would be motivated to use the packaging system of Moore with the tablets of the invention according to the methods of manufacture as taught in Moore (see Moore, paragraphs 007-0072) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 
	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20070241306 A1 (Wehner, 2007) in view of NPL1 (“What is carbomer, Sodium Carbomer”, 2019; screen shot of nmcarbomer.com/blog/what-is-carbomer-sodium-carbomer_b32; as submitted on PTO 892 of 08/18/2021) as applied to claims 1, 3-6, 8-9, 15, 22-23, 25-26, and 30 above, and further in view of NPL2 (Sigma, 2015; from https://cdn.shopify.com/s/files/1/0026/8317/5001/files/tech_data_sodium_carbomer_pnc_400.pdf?3844444371715343933).

The teachings of Wehner and NPL1 have been described supra. 



NPL2 teaches that PNC 400 is a sodium carbomer that is a pre-neutralized hygroscopic white powder with a moisture level of 10% at maximum (see NPL2, page 1, chemical and physical characteristics; applications). Further, it is a powder that thickens as soon as it is in contact with water or water/alcohol blend, producing a clear viscous gel (see NPL2, page 1, uses). 

In regards to claim 21, one with ordinary skill in the art the time of the effective filing date would be motivated to combine the concentrate of Wehner and NPL1 with the sodium carbomer of NPL2 as a pre-neutralized carbomer provides superior handling, quick dispersion, a simplified production process, constant pH during all production processes as well as the ability to modify the viscosity of the final product (see NPL2, page 1, applications). One with ordinary skill in the art would be motivated to combine the concentrate of Wehner and NPL1 with the PNC 400 of NPL2 according to known methods (see Wehner, paragraphs 0174-0176) to yield predictable results of creating a product that has the benefits mentioned above with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 

Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. 

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Wehner teaches that a gelling agent is in the composition (see Wehner, paragraph 0176). Further, gelling agents and thickeners are known in the art to be in powder detergents. For example, NPL4 (Tide powder laundry detergent ingredients, 2022; from https://smartlabel.pg.com/00037000849971.html) shows that the powder detergent comprises sodium polyacrylate which is a thickening agent (see Wehner, paragraph 0175). It is important to note also that "the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983)
Further, as the rejections were amended as necessitated by amendment, examiner would like to remind applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Wehner teaches that the composition comprises of a thickener or gelling agent from about 0.1% to about 10% (see Wehner, paragraph 0174). These thickeners can be polyacrylamide polymers (see Wehner, paragraph 0175). NPL1 teaches that sodium carbomer is a known thickener and is used to create a simple gel matrix (see NPL1, paragraph 2). Further, NPL1 teaches that the use of sodium carbomer provides superior handling and less viscosity than other carbomer products (see NPL1, paragraph 2). NPL1 also teaches that carbomers are a polyacrylic acid polymers that are used in gel-like formulations (see NPL1, paragraph 1). It would be obvious to one with ordinary skill in the art to combine the teachings of Wehner and NPL1 to formulate a concentrate using sodium carbomer as a gelling agent as Wehner already teaches the use of a polyacrylamide polymer as a thickener and sodium carbomer is a type of polyacrylamide polymer with superior handling compared to other carbomers (see NPL1, paragraph 2). One with ordinary skill in the art would be motivated to combine the sodium carbomer of NPL1 with the concentrate of Wehner according to known methods (see Wehner, paragraphs 0174-0176) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 

In regards to applicant’s note that the invention is directed towards a gel used for ultrasound, examiner would like to point out that the claims as written do not indicate this. The claims are directed towards a gel for a medical device, medical product, and a first aid product. During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, 
Further, the prior art specifically teaches the composition is provided in a concentrate formulation (see Wehner, paragraph 0387). Wehner teaches that the composition is in the form of a powder, liquid, tablets, among others (see Wehner, paragraph 0199). Further, Wehner teaches that the composition is prepared in a solid form and is employed as a powder (see Wehner, paragraph 0364) and also suggests that the composition is used in a hand sanitizer gel (see Wehner, paragraph 0076) as a final product (i.e. a medical and/or first aid product). 

Conclusion
	No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.A./               Examiner, Art Unit 1611                                                                                                                                                                                         
/Melissa L Fisher/               Primary Examiner, Art Unit 1611